Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 05/03/2022. The Examiner acknowledges amended claims 1-20. No claims have been cancelled or added. Claims 1-20 are pending and claims 1-20 are allowed.  Claims 1, 11, and 16 is/are independent. 

The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn.
The objection to the specification has been withdrawn in view of Applicant’s amendments.

Applicant's arguments/amendments (Remarks, page 13, 2nd-3rd paragraph) have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments (Remarks, page 13, 2nd-3rd paragraph) filed 05/03/2022 have been fully considered and are persuasive. The rejection to the claims 1-20 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Maruyama U.S. Publication 20140331053 (hereinafter "Maruyama") in view of Hamai U.S. Publication 20060155855 (hereinafter "Hamai"), Voss et al. U.S. Publication 20080003980, Aithal et al. U.S. Patent No. 10298577 (hereinafter “Aithal”), Ylonen et al. U.S. Publication 20170019386 (hereinafter “Ylonen”), and RSA Authentication Manager 8.1 Administrator’s Guide, EMC Corporation, December 2013 (hereinafter “RSA”)) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to independent claim 1 the closest prior art does not disclose at least the following limitations in the recited context:

generate a certificate update secret package, wherein the certificate update secret package comprises a new secret state, wherein a client secret manager is configured to install the new secret state of the certificate update secret package on a client secret store of a virtual machine running the client secret manager, wherein the certificate update secret package is accessed from a corresponding host machine of the virtual machine;                                                                                                                                                                                              
generate a managed-secrets rollover secret package, wherein the managed- secrets rollover secret package comprises a notification-based new secret state, wherein the client secret manager is configured to, based on the managed-secrets rollover secret package having the notification-based new secret state, poll a distributed secrets management service (dSMS) to refresh the client secret, wherein the managed-secrets rollover secret package is accessed from a corresponding host machine of the virtual machine;

Rather, Maruyama discloses a terminal requesting a certificate or a one-time password from a server. The server generates and transmits the certificate or the one-time password to the terminal [Maruyama figure 18, para. 7, 9-10, 284-0286, 291-292, and 322]. 
However, Maruyama does not disclose at least the features of claim 1 quoted above.  
To this, Hamai adds distributing a certificate including a public key to multiple terminals [Hamai, para. 7, 9, and 10]. Voss adds obtaining a new certificate and providing to a virtual machine and using a certificate embedded in a software image to verify a signature [Voss, para. 0024]. Aithal adds sending a request for renewal of a credential soon to expire. The updated credential is received [Aithal, 7:24-29]. Ylonen adds prioritizing insertion of secrets before booting a virtual machine [Ylonen, para. 123, 177, 6, 51, 226, 228, 559, 1077]. RSA adds retrieving an updated version of data from storage upon access when the cached version has been flushed [RSA, page 369].
However, the combination of Maruyama, Hamai, Voss, Aithal, Ylonen, and RSA does not teach at least the features of independent claim 1 quoted above.  
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Claims 11 and 16 recite features analogous to the features of claim 1 and would also be allowable for the same reasons.
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 1, 11, and 16, features corresponding to those of independent claim(s) 1, 11, and 16 in their respective contexts. Therefore, the independent claim(s) 1, 11, and 16 is/are allowed.
Dependent claims 2-10, 12-15, and 17-20 are allowed in view of their respective dependence from independent claim(s) 1, 11, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494